12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.James D. JOHNSON, Appellant.UNITED STATES OF AMERICA, Appellee,v.Michael E. SMITHPETERS, Appellant.
Nos. 93-1779, 93-1776.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 13, 1993.Filed:  December 23, 1993.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
James D. Johnson and Michael E. Smithpeters appeal their convictions of wire fraud in violation of 18 U.S.C. Sec. 1343.  Johnson and Smithpeters contend the evidence was insufficient to support the jury's verdicts.  They also contend the district court committed error in instructing the jury.  Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues by this panel would serve no useful purpose.  Having carefully considered the record and the briefs of the parties, we affirm Johnson's and Smithpeters's convictions.  See 8th Cir.  R. 47B.